—Action to obtain an adjudication that the defendant had no right to make use of a driveway between his property and plaintiff’s property in the village of Rhinebeck and to enjoin defendant from continuing to use the same. Order denying plaintiff’s motion for summary judgment and granting defendant’s motion for leave to serve an amended answer and for summary judgment and the judgment entered thereon unanimously affirmed, with $10 costs and disbursements, The irregularity in granting defendant’s motion for summary judgment before the expiration of the time under section 244 of the Civil Practice Act within which plaintiff might serve an amended pleading did not constitute prejudicial error in view of the lack of claim that the plaintiff intended to or could serve an amended complaint that would avoid the effect of the documentary evidence. An appellate court will not reverse to vindicate a barren, naked legal right. Present — Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ.